Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of March 21, 2012 and effective as of January 1, 2012 (the
“Effective Date”), by and between Echo Global Logistics, Inc., a Delaware
corporation (the “Company”), and Douglas R. Waggoner (“Waggoner”).

 

WHEREAS, the Company has employed Waggoner, most recently as Chief Executive
Officer of the Company;

 

WHEREAS, the Company and Waggoner were parties to an employment agreement dated
September 24, 2009 (the “Prior Agreement”), which expired according to its terms
effective January 1, 2012; and

 

WHEREAS, the parties desire to enter into a new employment agreement reflecting
the terms of Waggoner’s continuing employment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 

1.             Employment; Position and Duties.  The Company agrees to continue
to employ Waggoner, and Waggoner agrees to continue to be employed by the
Company, upon the terms and conditions of this Agreement.  Waggoner shall be
employed by the Company as the Company’s Chief Executive Officer reporting to
the Board of Directors of the Company (the “Board”).  In this capacity, Waggoner
agrees to devote his full time, energy and skill to the faithful performance of
his duties herein, and shall perform the duties and carry out the
responsibilities assigned to him to the best of his ability and in a diligent,
businesslike and efficient manner.  Waggoner’s duties shall include all those
duties customarily performed by the Chief Executive Officer, as well as those
additional duties commensurate with his position as Chief Executive Officer that
may be reasonably assigned by the Board.  Waggoner shall comply with any
policies and procedures established for Company employees, including, without
limitation, those policies and procedures contained in the Company’s employee
handbook previously delivered to Waggoner.

 

2.             Board Meetings.  Waggoner shall be entitled to attend all
meetings of the Board; provided, that the Board may exclude Waggoner from all or
any portion of a meeting if the Board believes in good faith that such exclusion
is reasonably necessary for the effective conduct of business by the Board or
management of the Company or to preserve the confidentiality or privileged
nature of certain information.

 

3.             Term of Employment.  This Agreement shall become effective, and
the Prior Agreement shall have terminated in accordance with its terms, upon the
Effective Date.  The terms of this Agreement shall supersede the terms of the
Prior Agreement in their entirety. The term of Waggoner’s employment under this
Agreement shall commence on the Effective Date and shall expire on December 31,
2016, unless earlier terminated by either party, in accordance with the terms of
this Agreement and/or the following sentence.  This Agreement may be terminated
by Waggoner or by the Company through a majority vote of the Board, at any time,
with or without Cause (as defined below).  Upon the termination of Waggoner’s
employment with the Company for any reason, neither party shall have any

 

--------------------------------------------------------------------------------


 

further obligation or liability under this Agreement to the other party, except
as set forth in Sections 5, 7, 8, 9, 10, 11, and 12 of this Agreement.

 

4.             Compensation.  Waggoner shall be compensated by the Company for
his services as follows:

 

(a)           Base Salary.  Waggoner shall be paid an initial base salary of
$650,000 per year in accordance with the Company’s normal payroll procedures. 
Increases in Waggoner’s base salary, if any, shall be as approved by the Board
or its compensation committee.

 

(b)           Benefits.  During the term of this Agreement, Waggoner shall have
the right, on the same basis as other members of senior management of the
Company, to participate in and to receive benefits under the Company’s executive
and employee benefit plans, insurance programs and/or indemnification
agreements, as may be in effect from time to time, subject to any applicable
waiting periods and other restrictions.  In addition, Waggoner shall be entitled
to the benefits afforded to other members of senior management under the
Company’s vacation, holiday and business expense reimbursement policies. 
Waggoner shall also be eligible to participate in the Company’s equity incentive
plans, as approved from time to time by the Board or its compensation committee,
including the Amended and Restated Echo Global Logistics, Inc. 2008 Stock
Incentive Plan, as amended, and any successor plan (the “2008 Plan”).

 

(c)           Performance Bonus.  In addition to the base salary, Waggoner shall
be eligible to receive an annual performance bonus (“Performance Bonus”) to be
approved from time to time by the Board or its compensation committee.  The
Performance Bonus shall be paid within the two-and-one-half month period ending
on the 15th day of the third month following the end of the Company’s fiscal
year.

 

(d)           Expenses.  In addition to reimbursement for business expenses
incurred by Waggoner in the normal and ordinary course of his employment by the
Company pursuant to the Company’s standard business expense reimbursement
policies and procedures, the Company shall reimburse Waggoner for the full
amount of his medical insurance costs should he elect to participate in the
Company’s medical insurance program(s).

 

(e)           Automobile Allowance and Insurance Costs. The Company also agrees
to pay, in an amount not to exceed $31,500 in the aggregate annually, a monthly
automobile allowance and premiums for a life insurance policy in effect prior to
the Effective Date.  Upon the termination of his employment with the Company,
the responsibility for payment of premiums shall revert to Waggoner. Waggoner
reserves the right at all times to designate the beneficiary of the policy.

 

5.             Benefits Upon Termination.

 

(a)           Termination for Cause; Termination for Other than Good Reason;
Termination Upon Death or Disability.  In the event of the termination of
Waggoner’s employment by the Company for Cause (as defined below), the
termination of Waggoner’s employment by Waggoner for any reason other than Good
Reason (as defined below), or the termination of Waggoner’s employment by reason
of his death or Disability (as defined below), Waggoner shall be entitled to no
further compensation or benefits from the Company other than those earned and/or
vested under Sections 4(a), 4(b), and 4(c) through the date of termination.  All
unvested equity awards issued under the 2008 Plan on or following the Effective
Date shall be terminated immediately as of the date of termination.  For the
avoidance of doubt, (i) vested equity awards issued under the 2008 Plan on or
following the Effective Date and held by Waggoner as of the date of termination
shall otherwise remain subject to the terms and conditions of

 

2

--------------------------------------------------------------------------------


 

the applicable award agreement(s) and the 2008 Plan, and (ii) the treatment of
equity awards issued under the 2008 Plan (or any predecessor plan) prior to the
Effective Date shall be governed by the terms and conditions of the applicable
award agreement(s) and plan.

 

For purposes of this Agreement, a termination for “Cause” occurs if Waggoner’s
employment is terminated by the Company for any of the following reasons:

 

(i)            his material breach of any provision of this Agreement, provided
that in those instances in which his material breach is capable of being cured,
Waggoner has failed to cure within a thirty (30) day period after notice from
the Company;

 

(ii)           theft, dishonesty, or falsification of any employment or Company
records by Waggoner;

 

(iii)          the reasonable determination by the Board that Waggoner has
committed an act or acts constituting a felony or any act involving moral
turpitude; or

 

(iv)          the reasonable determination by the Board that Waggoner has
engaged in willful misconduct or gross negligence that has had a material
adverse effect on the Company’s reputation or business.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if
Waggoner terminates his employment for any of the following reasons and within
two years of the initial existence of such reason:

 

(i)            the Company materially reduces Waggoner’s duties or
responsibilities below what is customary for a Chief Executive Officer or
President of a business that is similar to the Company without Waggoner’s
consent, including a requirement that Waggoner report to a corporate officer or
employee instead of reporting directly to the Board;

 

(ii)           the Company requires Waggoner to relocate his office more than
one hundred (100) miles from the current office of the Company without his
consent; or

 

(iii)          the Company has materially breached the terms of this Agreement.

 

If one or more of the above conditions exist, Waggoner must provide notice to
the Company within a period not to exceed ninety (90) days of the initial
existence of the condition.  Upon such notice, the Company shall have a period
of thirty (30) days during which it may remedy the condition.

 

For purposes of this Agreement, a termination for “Disability” occurs if
Waggoner’s employment is terminated due to Disability as defined under the 2008
Plan.

 

(b)           Termination Without Cause or Termination for Good Reason.  If
Waggoner’s employment is terminated by the Company without Cause, or if
Waggoner’s employment is terminated by Waggoner for Good Reason, Waggoner shall
be entitled to:

 

(i)            receive an amount equal to the product of two (2) times the sum
of (A) Waggoner’s base salary as in effect on the date of termination, and (B)
the average of the three most recent annual Performance Bonuses received by
Waggoner preceding the date of his termination, payable in equal installments
over a twenty-four (24) month period following the termination of

 

3

--------------------------------------------------------------------------------


 

Waggoner’s employment in accordance with the Company’s normal payroll
procedures, provided, however, that for purposes of this Section 5(b)(i),
Waggoner shall be considered to have received a Performance Bonus of $0 for any
year in which a Performance Bonus is not actually paid;

 

(ii)           immediate vesting of such portion of outstanding unvested equity
awards issued under the 2008 Plan on or following the Effective Date, as would
have vested had Waggoner remained employed for an additional twelve (12) months
following the date of termination, unless the applicable award agreement(s)
provides for more favorable vesting treatment in the event of a termination
described in this Section 5(b), in which case the terms of the applicable award
agreement shall apply and supersede this Section 5(b)(ii); and

 

(iii)          receive continued Company provided insurance benefits with the
costs borne by the Company for Waggoner and his dependents for a period ending
on the earlier of:  (A) twenty-four (24) months following the termination or (B)
the date Waggoner has secured comparable benefits through another organization’s
benefits program.  To the extent these payments are subject to Section 409A of
the Internal Revenue Code of 1986, as amended, and the interpretive guidance
issued thereunder (“Section 409A”), then reimbursement for an eligible expense
must be made on or before the last day of Waggoner’s taxable year following the
taxable year in which the expense was incurred.

 

For the avoidance of doubt, (i) vested equity awards issued under the 2008 Plan
on or following the Effective Date and held by Waggoner as of the date of
termination (including awards that vested upon Waggoner’s termination of
employment pursuant to this Agreement) shall otherwise remain subject to the
terms and conditions of the applicable award agreement(s) and the 2008 Plan, and
(ii) the treatment of equity awards issued under the 2008 Plan (or any
predecessor plan) prior to the Effective Date shall be governed by the terms and
conditions of the applicable award agreement(s) and plan.

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Waggoner shall have executed a general
release and waiver of claims against the Company (the “Release”), in a form
reasonably satisfactory to the Company, and the execution of such Release shall
be a condition to Waggoner’s rights under this Section 5(b).  Such Release shall
be delivered to Waggoner within ten (10) business days of Waggoner’s termination
of employment, and no payments pursuant to Section 5(b) shall be made prior to
the date that both (i) Waggoner has delivered an original, signed Release to the
Company and (ii) the revocability period (if any) has elapsed; provided however,
that any payments that would otherwise have been made prior to such date but for
the fact that Waggoner had not yet delivered an original, signed Release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th) day
following Waggoner’s termination of employment.  Waggoner must deliver an
original, signed Release to the Company within ten (10) business days (or such
longer period if required by law) after receipt of the same from the Company as
a condition to receiving any payments or benefits described in Section 5(b).

 

6.             Section 409A.

 

(a)           To the extent that an amount is payable to Waggoner hereunder upon
termination of his employment, and to the extent that such amount is considered
to be deferred compensation subject to Section 409A, (i) such termination of
employment under this Agreement shall be construed to mean a “separation from
service” as defined in Section 409A, and (ii) except to the extent earlier
payment is permitted by Section 409A, if it is determined that Waggoner is a
“specified employee” as defined in Section 409A, the Company shall delay the
payment of such amount for six (6) months after the

 

4

--------------------------------------------------------------------------------


 

termination of his employment (or until his death, if earlier) or for such other
amount of time as may be necessary to comply with the requirements of Section
409A.

 

(b)           This Agreement is intended to comply and shall be administered in
a manner that is intended to comply with Section 409A, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions.  This Agreement shall be construed and interpreted in
accordance with such intent.  Each payment made under this Agreement shall be
designated as a separate payment within the meaning of Section 409A.  The
parties agree to make such other amendments to this Agreement as are necessary
to comply with the requirements of Section 409A.

 

7.             Change of Control.

 

(a)           If, during the three (3) months prior to the public announcement
of a proposed Change of Control, or at any time within twelve (12) months
following a Change of Control, Waggoner’s employment is terminated by the
Company for any reason other than Cause, or terminated by Waggoner for Good
Reason, Waggoner shall be entitled to, in addition to the compensation and
benefits outlined under Section 5(b) above, immediate vesting of all outstanding
unvested equity awards issued under the 2008 Plan on or following the Effective
Date.  For the avoidance of doubt, (i) vested equity awards issued under the
2008 Plan on or following the Effective Date and held by Waggoner as of the date
of termination (including awards that vested upon Waggoner’s termination of
employment pursuant to this Agreement) shall otherwise remain subject to the
terms and conditions of the applicable award agreement(s) and the 2008 Plan, and
(ii) the treatment of equity awards issued under the 2008 Plan (or any
predecessor plan) prior to the Effective Date shall be governed by the terms and
conditions of the applicable award agreement(s) and plan.  For purposes of this
Agreement, a “Change of Control” shall have the same meaning as the term “Change
of Control” set forth in the 2008 Plan.

 

(b)           In the event of a Change of Control, Waggoner shall be entitled to
immediate vesting of fifty percent (50%) of all outstanding unvested equity
awards issued under the 2008 Plan on or following the Effective Date (which
percentage shall be applied proportionally to each tranche of unvested equity
awards scheduled to vest following the date of such Change of Control), unless
the applicable award agreement(s) provides for more favorable vesting treatment
in the event of a Change of Control, in which case the terms of the applicable
award agreement shall apply and supersede this Section 7(b).  For the avoidance
of doubt, (i) vested equity awards issued under the 2008 Plan on or following
the Effective Date and held by Waggoner as of the date of a Change of Control
(including awards that vested upon a Change of Control pursuant to this
Agreement) shall otherwise remain subject to the terms and conditions of the
applicable award agreement(s) and the 2008 Plan, and (ii) the treatment of
equity awards issued under the 2008 Plan (or any predecessor plan) prior to the
Effective Date shall be governed by the terms and conditions of the applicable
award agreement(s) and plan.

 

8.             Employee Inventions and Proprietary Rights Assignment Agreement. 
Waggoner agrees to abide by the terms and conditions of the Company’s standard
Employee Inventions and Proprietary Rights Assignment Agreement as executed by
Waggoner and attached hereto as Exhibit A.

 

9.             Covenants Not to Compete or Solicit.  During Waggoner’s
employment and for a period of twenty-four (24) months following the termination
of Waggoner’s employment for any reason, so long as Waggoner is being paid
severance in accordance with the terms of Section 5(b) above, Waggoner shall
not, anywhere in the Geographic Area (as defined below), other than on behalf of
the Company or with the prior written consent of the Company, directly or
indirectly:

 

5

--------------------------------------------------------------------------------


 

(a)           perform services for (whether as an employee, agent, consultant,
advisor, independent contractor, proprietor, partner, officer, director or
otherwise), have any ownership interest in (except for passive ownership of one
percent (1%) or less of any entity whose securities have been registered under
the Securities Act or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);

 

(b)           induce or attempt to induce any customer, potential customer,
supplier, licensee, licensor or business relation of the Company to cease doing
business with the Company, or in any way interfere with the relationship between
any customer, potential customer, supplier, licensee, licensor or business
relation of the Company or solicit the business of any customer or potential
customer of the Company, whether or not Waggoner had personal contact with such
entity; and

 

(c)           solicit, encourage, hire or take any other action which is
intended to induce or encourage, or has the effect of inducing or encouraging,
any employee or independent contractor of the Company or any subsidiary of the
Company to terminate his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

 

In the event that Waggoner receives a waiver of the “non-competition” provision
from the Company, which the Company may or may not grant in its sole discretion,
Waggoner agrees that he will waive any further claim for severance and insurance
benefits beginning on the date of his employment with a new organization,
provided that such new employment is comparable to Waggoner’s employment with
the Company in terms of salary and benefits.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any transportation or logistics-related services
that are competitive with in any manner the services sold or offered by the
Company during the term of this Agreement.  The term “Geographic Area” shall
mean the United States of America.

 

The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 9 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

 

10.          Equitable Remedies.  Waggoner acknowledges and agrees that the
agreements and covenants set forth in Sections 8 and 9 are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Waggoner breaches any of the
terms of such covenants, and that in the event of Waggoner’s actual or
threatened breach of any such covenants, the Company will have no adequate
remedy at law.  Waggoner accordingly agrees that, in the event of any actual or
threatened breach by Waggoner of any of such covenants, the Company will be
entitled to seek immediate injunctive and other equitable relief, without
posting any bond and without the necessity of showing actual monetary damages. 
Nothing in this Section 10 will be construed as

 

6

--------------------------------------------------------------------------------


 

prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.

 

11.          Dispute Resolution.  In the event of any dispute or claim relating
to or arising out of this Agreement (including, but not limited to, any claims
of breach of contract, wrongful termination or age, sex, race or other
discrimination), Waggoner and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future).  Waggoner acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.

 

12.          Attorneys’ Fees.  Waggoner shall be entitled to recover from the
Company his reasonable attorneys’ fees and costs if he prevails in an action to
enforce any right arising out of this Agreement.  Such payment will be made as
soon as practicable but no later than the fifteenth (15th) day of the third
month of the year following the year in which the action to enforce his rights
is finalized.

 

13.          Governing Law.  This Agreement has been executed in the State of
Illinois, and Waggoner and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Illinois, without regard to its conflicts of laws principles.

 

14.          Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and its successors and assigns, provided that
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding Shares, and that such successor
or assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law.  In view of the
personal nature of the services to be performed under this Agreement by
Waggoner, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

 

15.          Entire Agreement.  This Agreement, including its attached Exhibits,
constitutes the entire employment agreement between Waggoner and the Company
regarding the terms and conditions of his employment, with the exception of
those provisions of the 2008 Plan (and any predecessor plan) and related award
agreements incorporated by reference pursuant to Sections 5 and 7.  This
Agreement supersedes all prior negotiations, representations or agreements
between Waggoner and the Company, whether written or oral, concerning Waggoner’s
employment.

 

16.          No Conflict.  Waggoner represents and warrants to the Company that
neither his entry into this Agreement nor his performance of his obligations
hereunder will conflict with or result in a breach of the terms, conditions or
provisions of any other agreement or obligation to which Waggoner is a party or
by which Waggoner is bound, including, without limitation, any non-competition
or confidentiality agreement previously entered into by Waggoner.

 

17.          Validity.  Except as otherwise provided in Section 9, above, if any
one or more of the provisions (or any part thereof) of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (or any part thereof) shall not
in any way be affected or impaired thereby.

 

18.          Modification. This Agreement may not be modified or amended except
by a written agreement signed by Waggoner and the Company.

 

7

--------------------------------------------------------------------------------


 

19.          Withholding.  All payments made to Waggoner pursuant to this
Agreement shall be subject to applicable withholding taxes, if any, and any
amount so withheld shall be deemed to have been paid to Waggoner for purposes of
amounts due to Waggoner under this Agreement.

 

20.          Adjustments Due to Excise Tax.

 

(a)           If it is determined that any amount or benefit to be paid or
payable to Waggoner under this Agreement or otherwise in conjunction with his
employment (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of Waggoner for the excise tax imposed by Section
4999 of the Internal Revenue Code, as amended from time to time, or any
successor provision (the “Excise Tax”), then the amount or benefits payable to
Waggoner (the total value of such amounts or benefits, the “Payments”) shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to Waggoner is subject to the Excise Tax.  Such reduction shall only be
made if the net amount of the Payments, as so reduced (and after deduction of
applicable federal, state, and local income and payroll taxes on such reduced
Payments other than the Excise Tax (collectively, the “Deductions”)) is greater
than the excess of (i) the net amount of the Payments, without reduction (but
after making the Deductions), over (ii) the amount of Excise Tax to which
Waggoner would be subject in respect of such Payments.  In the event Payments
are required to be reduced pursuant to this Section 20(a), Waggoner shall
designate the order in which such amounts or benefits shall be reduced in a
manner consistent with Section 409A.

 

(b)           The independent public accounting firm serving as the Company’s
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Waggoner (the “Accountants”), shall prepare all
calculations and make all determinations under this Section 20, including the
assumptions to be used in arriving at any calculations.  For purposes of making
the calculations and determinations under this Section 20, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Internal Revenue Code. 
The Company and Waggoner shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 20.  The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

 

Echo Global Logistics, Inc.

 

 

 

 

 

By:

/s/ David B. Menzel

 

Name:

David B. Menzel

 

Its:

Chief Financial Officer

 

 

 

 

 

/s/ Douglas R. Waggoner

 

Douglas R. Waggoner

 

9

--------------------------------------------------------------------------------